Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Pagelof11 PagelID#:1
Appendix A: Sample Complaint and Civil Cover Sheet

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF Wlavx e@ :
(Write the District and Division, if any, of ScArn,
the court in which the complaint is filed.)

 

 

Se (Cee v2 R \ VW aN d

at

Complaint for a Cia @as¢ CL

 

Case No.

(Write the full name of each plaintiff who is filing j
to be filled in by the Clerk’s O
this complaint. If the names of all the plaintiffs (to be filled in by the Clerk's Office)

cannot fit it the space above, please Mile wee Finny Teta: CO Yes Cl Ne
attached” in the space and attach an additional

page with the full list of names.)

 

 

(check one)

-against-

Ghote 9f WreSur

Wd oe Soe Cree. Col :

 

(Write the full name of each defendant who is
being sued. Ifthe names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

24
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page2of11 PagelID#: 2

The Administrative Office of the U.S. Courts has created a number of forms
available to pro se litigants. They can be found at http://www.uscourts.gov/forms/pro-
se-forms

About These Forms

1. In General. This and the other pleading forms available from the www.uscoutts.gov
website illustrate some types of information that are useful to have in complaints and
some other pleadings. The forms do not try to cover every type of case. They are limited
to types of cases often filed in federal courts by those who represent themselves or who
may not have much experience in federal courts. ,

2. Not Legal Advice. No form provides legal advice. No form substitutes for having or
consulting a lawyer. If you are not a lawyer and are suing or have been sued, it is best to
have or consult a lawyer if possible.

3. No Guarantee. Following a form does not guarantee that any pleading is legally or
factually correct or sufficient.

4, Variations Possible. A form may call for more or less information than a particular
court requires. The fact that a form asks for certain information does not mean that every
court or a particular court requires it. And ifthe form does not ask for certain
information, a particular court might still require it. Consult the rules and caselaw that
govern in the court where you are filing the pleading. .

5. Examples Only. The forms do not try to address or cover all the different types of
claims or defenses, or how specific facts might affect a particular claim or defense. Some
of the forms, such as the form for a generic complaint, apply to different types of cases.
Others apply only to specific types of cases. Be careful to use the form that fits your case
and the type of pleading you want to file. Be careful to change the information the form
asks for to fit the facts and circumstances of your case.

6. No Guidance on Timing or Parties. The forms do not give any guidance on when
certain kinds of pleadings or claims or defenses have to be raised, or who has to be sued. .
Some pleadings, claims, or defenses have to be raised at a certain point in the case or
within a certain period of time. And there are limits on who can be named as a party ina
case and when they have to be added. Lawyers and people representing themselves must
know the Federal Rules of Civil Procedure and the caselaw setting out these and other
requirements. The current Federal Rules of Civil Procedure are available, for free, at
WWW.USCOUTITS. ZOV.

7. Privacy Requirements. Federal Rule of Civil Procedure 5.2 addresses the privacy and
security concerns over public access to electronic court files. Under this rule, papers filed
with the court should not contain anyone’s full social-security number or full birth date;
the name of a person known to be a minor; or a complete financial-account number. A
filing may include only the last four digits of a social-security number and taxpayer
identification number; the year of someone’s birth; a minor’s initials; and the last four
digits of a financial-account number.

23
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page3of11 PagelD#: 3

I. The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code

Telephone Number

E-mail Address

B. The Defendant(s)

yetlrey Civ

425° atialacd d Ina po
bah | \fok WW that
Ve (WAS iw! O SaIO a
SOY Sib 399 te
BLT Gov CHA (MALL. Com

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title Gif
known). Attach additional pages if needed.

Defendant No. |

Name

Job or Title

(if known)

Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title

(if known)

Street Address

City and County
State and Zip Code
Telephone Number

eat Mills

Goyenecr of Wo beat

4 Shade Moose Sette

Augufe, Veuneleeco
WAerr0 nF S
Qo If SSSI

 

Wat we SOc ice (ouck
(aw Court

Dns Newobocy GQ Ru 14
Cocttta ® Picea in ibosO 7 in se
WAL, Swe oa
Loh F2Q2. 41 Fl

20
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page4of11 PagelD#:4

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What si basis for federal court jurisdiction? (check all that apply)

Federal question (1 Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
26
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page5of11 PagelID#:5

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

6 (lela Keforur Jot

 

Ariscle Tl = Atwufprwte / xa
rece Devce SeourS fe Ge fours Fann Sy SCR

AF US. 12

If the Basis for Jurisdiction Is Diversity of Citizenship

1.

The Plaintiff(s)

a.

If the plaintiff is an individual

The plaintiff, (name) , isa citizen of
the State of (name)

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ‘
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

The Defendant(s)

a.

Ifthe defendant is an individual

The defendant, (name) , isa citizen of
the State of (name) . Orisa citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (name) xis
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an

rai
Cort

Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page6of11 PagelID#: 6

TIT.

ad fs

additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim ina separate paragraph. Attach
additional pages if needed. .

Aww Conv ctel sa L2oob ~ 0 SOL. Poel sred) Vaart
(evr $e Awe Wf A LApeided |e Corte |
Sou Be: UAcvle US AN Pe (eos
vii, Sut T4509 of ywdhite <e DZo2o ‘QD QU—
Aerred dt elo Ste Cross

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

a nsec we WAsre Sa pcre wae Couct fo
VR Cote tte Cows cou be arta TOLSve ar
he com Crom Adie LU; breve Driver hess sStry
yy verX\eve clot weak awe adubu% Geral
@oleey be Se pr t+ weesd [ee Sorrel lsep_

Lob & co ey ma AS 28 AA dle eee,

ra

 

 

v Wraer
Case 2;21-cv-00177-GZS Document, Filed 06/29/21 Page 7 of 11~.PagelD #:,7
TTT x g =
aL : wre S (las (A, VS os

MSL #7 pee #, Wested Or Hs
Vie louse Cesfed W pay wou LWshelr

6) oroyrded’ Yasue vs conpes
ae wore bbriey dedvete pee

Ay ery che leS. zap Lad beorr Pays rs

In. Lo. 08 bp weellL Pre Wr [pour Qt
172 efor) Omd ved Look. ie. °
ou elruned pr wry aT nae “
Suave WES 19 yw Un ee ny
Por (A Uap ew Veerr ocd ec “os Nye L- hd

isu -4y QoObwe YY ob or
X cr\iy ‘ ~ Socrod Socucsty
re CRTC CDE Page 8 a [dt Rpueld #8
Ee
CCer $2 word Lis poD2 ?

oy Qeet pe thea lef st urn Sore L
Nev 4 4b Zo oS”

Aud fer feted use eo Rey (Reg coh
Mel, Diath 20a FP

can? ghana foc FoNeorw slo Pay rue Fupenrweor
o° Dwery. wiell Li cevde S38 pected

Nay AV DQoolft

T wot rive tded oe Yow Es bore so (Psy

Oro /26/20e7 oy ty ldeforel wt oft

La CertQ Musrs plo Nermlly pcok C1
Si Corel. aba per Carts pak sl * iO “.
Le Cepo™, haw 0 pry ene ot “

ao
Vos Gon “3 dla Cras,

Coens Wat {Pour ©
nk CoM wed dle porno Ss
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page9of11 PagelID#:9

Thase \$ Soe (ueltor COU Lest
Kot U [pews hl deg ee Sap ye

OF eee fer0C CR Ob Set
7 Mario v woe

often TH “Tally Jock, an old r ore
she Actve foe uea. pry wuled Ania? Wb 25- Neen ence
& purd they ase Sp pose fo pro vse oll
do dia (ommss ors of beans (Quy

RePa rer ei ¢ & Mole r Velo He-

wwe barle Core ar S44 (roe Stree
‘ef Cpe wf drs ard a Lehpere
Carta [ CLO atte wal /

“ Landl yetbay

sccal Lp re cA ea eo Lely y al

4
refs Cee be 5 pc ede U Orcs!

vats SA omy ans tuk fochot- ne cock

de pdwrntitrete yoregulam Fed vpets
Qe ws o ¥, ge
(Payer ae YArrory bv yeos$ oe Co dhe Caw

tA Az
ve te Oa CR ot 4 curd

Rout Caeesd rh. dro ve bees obovate Lag

ti aM C19U nb
Sap 5 tact le Freeb te es Cd cuggedt
rh peel te el Si eed
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page10o0f11 PagelD#: 10

a Lekwe Ne SO Spenttom of wey

\\ LOnrpe to eve ~% YEAR ee PA
Whe FE AR suleretled (u Ne) QF Reee

(cided) pu vin a Couttour oredental trnGQt_ Pop

pS Cdr fours rete goel srl ye Vode,
WrmssaclteHt¥s Ger. bly Vernart arl
Noob nde AKOLE.K peru be gel e8 dot
cs Netitel Bigme gp Tete | Re wee
Mews Soh Skee fie ~ Yate Poyve Bi
pe & gerurenert record ot pus ow rene
Hw oP dw Wiceage PvEPardier were ws cL.
ob eve a Jofrustely wot Yr Peper ets jo
Cee (+ ye Ro Wak rok .

6 of 2579024
Case 2:21-cv-00177-GZS Document1 Filed 06/29/21 Page11of11 PagelD#:11

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

Lagree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Ol, (2S ,2021

Sionature of Plaintiff 6) (2...)

So =
Printed Name of Plaintit? 7” etl fey Q vVarel

B. For Attorneys

Date of signing: ys

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number
E-mail Address

 

 

29
